

Exhibit 10.5
 
THIRD ADDENDUM TO LEASE AGREEMENT
 
     On this 17th day of November 2000, Jagar L.L.C. a Michigan limited
liability company, ("Lessor") and Picometrix, Inc. a Michigan Corporation
("Lessee") enter into this Third Addendum To Lease Agreement ("Agreement") in
consideration of the mutual promises contained herein for the purpose of
revising the terms and conditions of the Lease Agreement dated June 28, 2000,
Addendum To Lease dated June 28, 2000, and the Second Addendum To Lease
Agreement dated August 25, 2000 for certain real estate generally known as 2529
Boardwalk, Suite 100, Ann Arbor, Michigan ("Premises"), upon the following
provisions, conditions, and covenants.
 
PROVISIONS, CONDITIONS, AND COVENANTS:
 

1.       Article 1 – Description is hereby revised to reflect Lessee's revised
square footage of 50,335 (16,360 warehouse and 33,975 office). It is hereby
noted that Lessee is occupying the entire premises.   2. Article 1 – Description
is hereby revised to reflect the correct address for said premises, 2925, 2927,
2929 and 2931 Boardwalk, Ann Arbor, Michigan.   3. Article II, Section 2 –
Lessee shall upon execution of this Addendum remit payment to Lessor in the sum
of $20,865.42 as the balance of the first month's rental owed. Said first
month's rental shall upon Lessor's receipt be revised to $58,688.56.   4.
Article II, Section 2 – Lessee shall upon execution of this Addendum remit
payment to Lessor in the sum of $20,865.42 as the balance of the Security
Deposit owed. Said Security Deposit shall upon Lessor's receipt be revised to
$58,688.56.   5. Article II, Section 2 – Is hereby revised to reflect the total
sum of rent during the term of the Lease Agreement dated June 28, 2000 as "Seven
Million Forty Two Thousand Six Hundred Twenty Seven and 20/100's ($7,042,627.20)
Dollars" and shall further revise the total monthly rental to" Fifty Eight
Thousand Six Hundred Eighty Eight and 56/100's ($58,688.56) Dollars".   6.
Article II, Section 3 said date of December 1, 2000 which was revised to January
1, 2001 pursuant to the letter dated August 10, 2000 is hereby further revised
to March 31,2001. Said date is subject to final interior Building Permit being
issued no later than December 15, 2000.   7. Lessee's proportionate share as
described throughout the Lease Agreement dated June 28, 2000 and its subsequent
agreements is hereby revised to 100%. Lessee is the sole occupant of the entire
Premises.   8. Article XXXXXVI is hereby deleted in its entirety.   9. All
terms, conditions and covenants of the Lease Agreement, Addendum To Lease and
the Second Addendum To Lease that refer to said premises as being multi-tenant
or occupied by more than one party are hereby revised to reflect Lessee as the
sole occupant. Those responsibilities as defined under the various articles and
sections shall fall solely on Lessee.   10. The Unconditional Irrevocable Letter
of Credit in the sum of $275,000.00 , as defined under the Addendum To Lease
dated June 28, 2000 Item No.2, shall be submitted to Lessor, in a form
acceptable to Lessor, on or before November 17, 2000.   11. The plans and
specifications as indicated and attached to the Lease Agreement, Addendum to
Lease Agreement and the Second Addendum To Lease Agreement are hereby noted to
include the revised plans and specifications attached hereto and made a part of
this Third Addendum, the Addendum To Lease and the Lease Agreement.

 
- 35 -
 

--------------------------------------------------------------------------------


 
     IN WITNESS WHEREOF, the parties hereto have affixed their signatures or
have authorized those of their appropriate representatives to be affixed on the
day and year set forth herein.
 

LESSOR: JAGAR L.L.C.   By:  /s/ Michael Roth                          Its:
Member   LESSEE: PICOMETRIX, INC.   By: /s/ Robin F. Risser      Its: Chief
Executive Officer


- 36 -
 

--------------------------------------------------------------------------------